Exhibit 10.1

 

 

SIXTH AMENDMENT TO EXECUTIVE CONSULTING AGREEMENT

 

                This Sixth Amendment to Executive Consulting Agreement is made
as of the 1st day of January, 2008, by and between NBTY, Inc. (the “Company”)
and RUDOLPH MANAGEMENT ASSOCIATES, INC., a Florida corporation (“RMA”).

 

W I  T N E S S E T H:

 

                WHEREAS, the Company and RMA entered into that certain Executive
Consulting Agreement, dated as of January 1, 2002 (as amended by the First
Amendment, the Second Amendment, the Third Amendment, the Fourth Amendment and
the Fifth Amendment, the “Agreement”);

 

                WHEREAS, the term of the Agreement expires on December 31, 2007
(the “Term”);

 

                WHEREAS, the Compensation Committee of the Company (the
“Committee”) met on November 27, 2007, with all members of the Committee present
to consider whether to extend the Term of Agreement;

 

                WHEREAS, the Committee decided to extend the Term of the
Agreement; and

 

                WHEREAS, RMA and ARTHUR RUDOLPH desire to continue to make their
respective services as an Executive Consultant available to the Company.

 

                NOW, THEREFORE, in consideration of the mutual promises
hereafter contained and for other good and valuable consideration, the parties
agree as follows:

 

1.             Term.  Section 1 of the Agreement is hereby amended and restated
to read in its entirety as follows:



“1.           Retention.  The Company hereby retains RMA to provide the services
of ARTHUR RUDOLPH and ARTHUR RUDOLPH hereby accepts the engagement of Executive
Consultant from January 1, 2008 through December 31, 2008 (the “Term”).”

2.             Termination.  Section 4 of the Agreement is hereby amended and
restated in its entirely as follows:



“4.           Termination.  If during the Term of this Agreement ARTHUR RUDOLPH
shall die, become disabled or give written notice of his intention to cease
providing services to the Company, this Agreement shall terminate and the
Company shall have no further obligation to pay the Consulting Fee.  In
addition, if during the Term of this Agreement ARTHUR RUDOLPH shall engage in
for cause conduct, the Company shall have the right to terminate this Agreement
and have no further obligation to pay the Consulting Fee.  For purposes of this
Agreement, (1) disability shall mean mental or physical illness or condition
rendering ARTHUR RUDOLPH incapable of performing his normal consulting duties
with the Company and (2) for cause conduct shall mean (i)



--------------------------------------------------------------------------------


 

 

conviction of (or entering of a guilty or a nolo contendere plea to a crime that
constitutes) a felony of any type or a misdemeanor involving moral turpitude,
(ii) willful, illegal or gross misconduct, in either case, that results in
material and demonstrable damage to the business or reputation of the Company,
(iii) willful and continued failure to perform his duties hereunder (other than
such failure resulting from incapacity due to physical or mental illness) within
ten (10) business days after the Company delivers a written demand for
performance that specifically identifies the actions to be performed, (iv)
engaging in fraud in connection with the business of the Company or embezzlement
or misappropriation of the Company’s funds or property, (v) habitual abuse of
narcotics or alcohol, or (vi) the breach of any term of this Agreement.”

                3.  Continuity.  Except as otherwise expressly amended by this
Sixth Amendment, the Agreement shall continue in full force and effect.

 

                4.  Governing Law; Counterparts.  This Amendment shall be
construed and enforced according to the laws of the State of New York.  This
Amendment may be executed in any number of counterparts, each of which shall be
considered an original for all purposes, and all of which when taken together
constitute a single counterpart instrument.

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

 

                IN WITNESS WHEREOF, the parties hereto have executed this
Amendment as of the day and year first above written.

 

 

 

RUDOLPH MANAGEMENT ASSOCIATES, INC.

NBTY, INC.

 

 

 

 

 

 

 

By:

/s/ Arthur Rudolph

 

By:

/s/ Harvey Kamil

 

 

Arthur Rudolph

 

Harvey Kamil

 

President

 

President

 

 

 

 

 

Agreed and Consented:

 

 

 

 

/s/ Arthur Rudolph

 

ARTHUR RUDOLPH, individually

 

 

 

 

 

 

--------------------------------------------------------------------------------